Citation Nr: 1207942	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.  

In October 2010, the Board remanded this issue to obtain Social Security Administration (SSA) records and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has no additional disability due to the coronary artery bypass graft and mass removal that he underwent at a VA medical facility in May 2000 that was the result due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment.  The proximate cause of his complaints of pain was an event that was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional notice letter in November 2006 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, SSA records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  


A pertinent VA examination/opinion with respect to the issue on appeal was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion with regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of a coronary artery bypass graft and mass removal performed at a VA medical facility in May 2000 has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the representative's January 2012 argument that a remand is necessary for a new VA examination/opinion because it is not clear that the Veteran's SSA records were in the claims file at the time of the November 2010 examination.  The Board observes that the Veteran's SSA records were received by the Appeals Management Center in October 2010 and that the examination was performed in November 2010.  Additionally, the SSA records are on top of the examination report in the claims file.  Also, the examiner did not specifically mention reviewing SSA records, although the examiner did report reviewing the claims file.  The Veteran's representative argues that, as the SSA records were on top of the examination report and as the examiner did not specifically address the SSA records, the examination is inadequate.  However, there is no indication that the SSA records were definitely not viewed by the examiner.  Furthermore, as discussed in detail below, the examiner's opinion is premised upon an examination of the Veteran, including X-rays the day of the examination.  In other words, there is no indication that the Veteran's SSA records would have any impact on the examination findings.  [Indeed, the SSA records obtained pursuant to the Board's October 2010 Remand reflect cardiac treatment that the Veteran received after his May 2000 surgery but do not show an additional sternum disability.]  Therefore, the Board concludes that a remand for a new VA examination/opinion is not necessary.

II.  Analysis

The Veteran contends that he has additional disability following coronary artery bypass graft surgery performed at the VA Medical Center (VAMC) in Ann Arbor, Michigan in May 2000.  He contends that he has a sternum disability as a result of that surgery.  See, e.g., November 2002 statement; December 2007 substantive appeal.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2011).

According to post-service medical records available in the present appeal, the Veteran underwent a quadruple coronary artery bypass graft and a resection of a mediastinal mass at the Ann Arbor, Michigan VAMC in May 2000.  The discharge summary following that surgery indicates that the Veteran's course was largely uncomplicated.  In June 2000, the Veteran complained of residual pain in the sterna area.  The incision appeared to be healing well; there was no redness or drainage.  The Veteran complained of frequent pain in the left chest wall.  A record dated in October 2000 shows that there was crepitus in the sternum.  X-rays demonstrated fractured sternal sutures.  It was thought that the Veteran might need to have the sternum rewired.  A letter from R.S., M.D. dated in October 2000 shows that the Veteran complained of discomfort with movement and cough.  Examination revealed a recent healing chest incision and a very unstable sternum.  There was a gap of approximately one to 1.5 centimeters between the two sternal tables.  The entire pre-sternal area was somewhat tender; there was no evidence of erythema.  In January 2001, the Veteran was referred to physical therapy for an abdominal binder due to an unstable sternum.  

A private CT scan of the chest in March 2007 revealed diastasis of the two halves of the sternotomy with separation of approximately 1.4 centimeters; an incidental note was made that one of the lower sternotomy wires appeared to project along the anterior edge of the left lobe of the liver; and subsegmental atelectasis in the left lung base.  In November 2007, the Veteran underwent a cardiac catheterization and stent placement.  A February 2008 letter from M.P., M.D. indicates that the Veteran's persistent, severe, and disabling pain was due to his cardiovascular surgery that resulted in a non-union of his sternum.  In June 2010, the Veteran again had a stent placed.  The Veteran's SSA records showing his cardiac treatment after his May 2000 surgery do not show an additional sternum disability.  

At the November 2010 VA examination, X-rays taken of the Veteran's sternum revealed postoperative changes with sternotomy sutures in place and multiple metallic wire sutures in place and epicardial leads in place.  Otherwise, it was a negative study.  Following examination of the Veteran, the examiner opined that the Veteran provided no new evidence of record to substantiate his claim.  The Veteran's VA medical records evidence a history of myocardial infarction with coronary artery bypass graft with incomplete union of the sternotomy scar.  During examination, the Veteran evidenced no objectively identifiable pathology or disability of the sternum or sternotomy scar.  The Veteran was able to ambulate, dress, and get on and off the examination table without any difficulty.  The sternotomy scar was well healed with no tenderness to palpation.  The Veteran reported that there was no "mass removed," nor was there any clinical indication thereof.  Per Veteran's own statement, he had no medical or surgical intervention for "misaligned sternum."  His initial coronary artery bypass graft was ten years ago.  There was no clinical or radiological evidence that the Veteran sustained additional disability as a result of quadruple bypass surgery that he underwent in May 2000.  

Based on a review of the evidence, that Board finds that compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as secondary to coronary artery bypass graft and mass removal performed at the Ann Arbor VAMC in May 2000 is not warranted.  Initially, the Board finds that the Veteran does not have an additional disability as a result of this surgery.  Following a thorough examination that included X-rays, the November 2010 VA examiner found no clinical or radiological evidence that the Veteran sustained additional disability as a result of quadruple bypass surgery that he underwent in May 2000.  As that opinion was premised upon a full examination of the Veteran, the Board concludes that it is highly probative.  Therefore, the Board finds that the evidence does not support a finding that the Veteran has additional disability as a result of VA treatment.  

In reaching this conclusion, the Board acknowledges the Veteran's complaints of pain that he contributes to his sternum.  The Board finds that the Veteran is competent and credible to report experiencing chest pain since surgery.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the evidence does not show current additional disability as a result of the coronary artery bypass graft.  In this regard, the Board acknowledges that the Veteran's VA treatment records in October 2000 show complaints of pain and that it was felt that the Veteran's sternum should be rewired.  Additionally, the October 2000 letter from Dr. R.S. shows that the Veteran did indeed have an unstable sternum.  However, the Board observes that the Veteran was referred to physical therapy for an abdominal binder due to an unstable sternum in January 2001.  Even if the Veteran did have an unstable sternum as a result of the surgery, the evidence strongly suggest that such instability was repaired by the chest binder, as evidenced by the November 2010 examiner failing to find any objectively identifiable pathology or disability of the sternum or sternotomy scar.  

In reaching this conclusion, the Board acknowledges the February 2008 statement from Dr. M.P. indicating that the Veteran's complaints were the result of a non-union of his sternum following cardiovascular surgery.  The Board observes that Dr. M.P. based his opinion on the March 2007 CT scan showing diastasis of the two halves of the sternotomy with separation of approximately 1.4 centimeters.  Dr. M.P. also appeared to base his opinion on chest X-rays and an examination of the Veteran; however, it is not clear whether he physically examined the Veteran or whether he based his opinion on medical reports supplied to him.  

Comparatively, the November 2010 examiner found no objectively identifiable pathology or disability of the sternum or sternotomy scar.  The VA examiner's opinion is premised upon a full physical examination documented in the examination report, in addition to reviewing the pertinent evidence of record, to include Dr. M.P.'s opinion.  Therefore, the Board finds the VA examiner's opinion to have greater probative value than Dr. M.P.'s opinion.  The VA examiner's findings are further supported by the Veteran's voluminous SSA records that also fail to show a sternum disability accounting for the Veteran's complaints.  In sum, the objective medical evidence of record outweighs a finding of an additional disability.

Furthermore, the evidence does not show that any post-operative complaints were caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing the surgery, or that the proximate cause of the Veteran's complaints of pain was an event that was not reasonably foreseeable.  None of the treatment records indicate that the Veteran's surgery had any complications or that the medical care he received in connection with the surgery was careless or negligent, lacked proper skill, or contained error in judgment or a similar instance of fault on VA's part.  

Moreover, the evidence does not show that the proximate cause of the Veteran's complaints of chest pain was an event that was not reasonably foreseeable.  The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider-nor has the Veteran so contended.  

Additionally, the Board finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  In this case, the Veteran has not even contended that he did not provide informed consent.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent.  

In sum, the Board does not doubt that the Veteran experiences pain.  However, the totality of the evidence does not show that he suffers from additional disability or that his complaints are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has a chest disorder, to include a misaligned sternum, secondary to the coronary artery bypass graft and mass removal that he underwent at the Ann Arbor VAMC in May 2000.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion as to whether he has additional disability due to that surgery is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, and as to whether the proximate cause of his complaints was an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of the coronary artery bypass graft and mass removal that he underwent at the Ann Arbor VAMC in May 2000.  The benefit-of-the-doubt rule does not apply, and this claim is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disability, to include a misaligned sternum, as a result of VA surgery performed in May 2000, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


